Title: To George Washington from Burrill Devereux, 15 July 1790
From: Devereux, Burrill
To: Washington, George



Sir
Marblehead [Mass.] July 15 1790

From an Impulse of Duty I feel myself under necessity of Acquain[t]ing your Excellency of the Death of one of your Officers, Mr Harris Collector of the Customs for the District of Marblehead Lynn Commonwth Massachusetts, his Business he left with me, who relinquished every other and confined my Attention to the affairs of his office almost Four Years, the Period of his first Election under the State Government, which has made the Official Business Habitual; if your Excellency would see fit to confer on me the Honor of the Appointment of Office you will thereby fix a lasting Obligation, and make provision for a Family dependant on the Exertions of Yr mo. Obt Hbl. Sert

Burrill Devereux

